         Case
         Case 1:20-cv-01949-VEC
              1:20-cv-01949-VEC Document
                                Document 14
                                         12 Filed
                                            Filed 04/15/20
                                                  04/15/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2


                                                                                                                 Barry Werbin


                                                    MEMO ENDORSED
                                                                                                                           Counsel
                                                                                                               Phone:   212.592.1418
                                                                                                                 Fax:   212.545.3401
                                                                                                            bwerbin@herrick.com


                                                                                            USDC SDNY
                                                                April 15, 2020              DOCUMENT
                                                                                            ELECTRONICALLY FILED
ECF FILING                                                                                  DOC #:
                                                                                            DATE FILED: 4/15/2020
Honorable Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007

       Re:     Chevrestt v. Barstool Sports Inc. - No. 20-cv-1949 (VEC) (SN)

Dear Judge Caproni:

       On March 5, 2020, this Court issued an order requiring Plaintiff to file a proof of service
and produce documents relating to royalties generated by the images at issue in this copyright
dispute by specified deadlines (the “Order”). Plaintiff’s counsel, Richard Liebowitz, did neither.

        On April 13, Defendant submitted a letter notifying the Court about Mr. Liebowitz’s
failures to comply with the Order and requesting that the Court issue any remedy that it deemed
appropriate.

        In response, Mr. Liebowitz submitted a letter attempting to shift blame to Defendant for
his failure to timely produce the documents. Without acknowledging the Order or his non-
compliance, Mr. Liebowitz asserted that Defendant violated Your Honor’s Individual Practices by
failing to meet and confer about his failure to produce documents in connection with what he
termed a “discovery dispute.”

       Mr. Liebowitz’s failure to timely produce documents did not, of course, relate to any
“discovery dispute,” but instead his non-compliance with Your Honor’s Order. It is not our job to
remind Mr. Liebowitz to comply with court orders. Nor were we obligated to seek leave before
advising the Court of Mr. Liebowitz’s failure to comply with the Order.

         Mr. Liebowitz’s attempt to invoke the COVID-19 pandemic is disingenuous: He has
continued to file multiple new infringement cases during the pandemic and appears to be actively
litigating them when it suits him.

       With respect to the so-called “licensing fee information” Mr. Liebowitz claims to have
“now disclosed,” at 9:19 PM last night he emailed me one document (copy enclosed) with no
explanation whatsoever. This document appears to be a single invoice from his client to the NY
Post dated Jan. 26, 2015, which lists four unspecified “assignments” on Jan. 21, 22, 23 and 24 in
Manhattan and Queens. There is no reference to license fees as such.



HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
                 Case
                 Case 1:20-cv-01949-VEC
                      1:20-cv-01949-VEC Document
                                        Document 14
                                                 12 Filed
                                                    Filed 04/15/20
                                                          04/15/20 Page
                                                                   Page 2
                                                                        2 of
                                                                          of 2
                                                                             2




Honorable Valerie Caproni
April 15, 2020
Page 2

        This belated “production” with no explanation does not comply with the Court’s directive
for Plaintiff to produce “copies of records sufficient to show the royalty paid the last three times
the picture that is at issue in this case was licensed, as well as the number of times the picture was
licensed in the last five years; if the picture at issue has never been licensed, Plaintiff must
expressly certify that fact to Defendant(s) as part of Plaintiff’s production.”

           We again respectfully defer to Your Honor on the appropriate relief.

                                                Respectfully submitted,



                                                Barry Werbin

cc: Richard Liebowitz, Esq. (ECF)
                                                       No later than April 22, 2020, Mr. Liebowitz is
                                                       ordered to show cause why he should not be
                                                       sanctioned pursuant to Fed. R. Civ. P. 16(f) for
                                                       failure to comply with the Court's March 5,
                                                       2020 Order. The Court concurs with Defendant
                                                       that the single document produced on April 14,
                                                       2020 does not comply with the Court's order.
                                                       SO ORDERED.



                                                                                                  4/15/2020
                                                       HON. VALERIE CAPRONI
                                                       UNITED STATES DISTRICT JUDGE




HF 13241971v.2
